Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Continuation
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2022 has been entered.


Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites “…copying the at least one operating parameter and performance measurement …”; however, the claim lacks proper antecedent basis for this limitation. As a result, The Examiner is unable to determine the metes and bounds of the claim in a way to search and apply appropriate prior art. Appropriate correction is required.
Claim 18 recites “…a second core to adjust a polling rate for received packets applied by the first core by adjustment of the at least one …”; however, it is unclear to The Examiner what is meant by “…received packets applied by the first core by adjustment…”. This is unclear because the statement’s meaning is not known. As a result, The Examiner is unable to determine the metes and bounds of the claim in a way to search and apply appropriate prior art. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jahagirdar (US Pub. No. 2016/0091958 A1).

Per claim 13, Jahagirdar suggests a method comprising: configuring at least one operating parameter of a first core using a second core by: copying the at least one operating parameter and performance measurement (reads on the first core saves a state in the cache memory which is coupled to first and second cores, see Jahagirdar claims 2 - 3) of the first core (reads on the first core, see Jahagirdar claim 2) to a shared buffer (reads on the cache memory which is coupled to first and second cores, see Jahagirdar claims 2 - 3) accessible by the second core (reads on coupled to first and second cores, see Jahagirdar claims 2 - 3).

2. A processor comprising: a first processor core of the processor, the first processor core to save a state and to enter a mode in which the first processor core is powered off; a second processor core of the processor, the second processor core to save a state and to enter a mode in which the second processor core is powered off; and a cache memory coupled to the first and second processor cores, the cache memory to be powered when the first processor core is powered off, the first processor core to restore the saved state in response to the first processor core transitioning to a mode in which the first processor core is powered, and the second processor core to restore the saved state in response to the second processor core transitioning to a mode in which the second processor core is powered.
3. The processor of claim 2, wherein the first processor core is to save the state in the cache memory.

Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the processor teachings of the prior art of record to implement a method to realize the instant limitation. One or more of the underpinning rational(s), as discussed in KSR international Co, v, Teleflex inc,s etai,s 550 U,S. 398 (2007) U.S.P.Q.2d 1385, also see MPEP § 2141 {IN), are used to support this conclusion of obviousness. Accordingly, since each individual element and its function are shown in the prior art, albeit shown in an apparatus instead of a method, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the implementation. One of ordinary skill in the art would be motivated to implement the method in order to apply the technology of the apparatus in scenarios that meet the needs of the business. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Shaw whose telephone number is (571)270-5191.  The examiner can normally be reached on Mon-Thurs from 6:00 AM-3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jorge Criado can be reached on (571) 272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRIAN F SHAW/Primary Examiner, Art Unit 2496